FILED
                             NOT FOR PUBLICATION                            AUG 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PATRICK ALEXANDRE MISSUD, I,                     No. 13-15357

               Plaintiff - Appellant,            D.C. No. 3:12-cv-05468-EMC

  v.
                                                 MEMORANDUM *
STATE OF CALIFORNIA; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward M. Chen, District Judge, Presiding

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Patrick Alexandre Missud, I, appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 putative class action alleging claims for

judicial and civic corruption in the fraudulent enforcement of local regulations

concerning towing, tree root services, sidewalk repairs, building inspections, and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
related tax assessments. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo, Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir. 2004), and

we affirm.

      The district court properly dismissed Missud’s claims against the State of

California on the basis of Eleventh Amendment immunity. See Montana v. Goldin

(In re Pegasus Gold Corp.), 394 F.3d 1189, 1195 (9th Cir. 2005) (absent waiver,

state and its agencies are immune under the Eleventh Amendment from private

actions in federal court).

      The district court properly dismissed Missud’s claims against the City and

County of San Francisco, and its affiliated departments and agencies, because

Missud failed to allege sufficient facts to state a cognizable claim under federal law

or raise a substantial federal issue. See South Dakota v. Opperman, 428 U.S. 364,

369 (1976) (“The authority of police to seize and remove from the streets vehicles

impeding traffic or threatening public safety and convenience is beyond

challenge.”); Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083,

1086-87 (9th Cir. 2009) (discussing requirements for federal question jurisdiction

under 28 U.S.C. § 1331); see also Cholla Ready Mix, Inc., 382 F.3d at 973 (courts

need not accept as true conclusory allegations, unwarranted deductions of fact, or

unreasonable inferences).


                                          2                                    13-15357
      The district court did not abuse its discretion in denying Missud’s first

motion for reconsideration because Missud failed to establish grounds for such

relief. See Sch. Dist. No. 1J, Multnomah Cnty., Or., v. ACandS, Inc., 5 F.3d 1255,

1262-63 (9th Cir. 1993) (setting forth standard of review and factors regarding

reconsideration under Fed. R. Civ. P. 59(e)).

      We do not review the district court’s order denying Missud’s second motion

for reconsideration because Missud did not file an amended notice of appeal from

that order. See Fed. R. App. P. 4(a)(4)(B)(ii).

      Missud’s motions dated July 17 and 24, 2013 for judicial notice of

voluminous irrelevant documents filed with the district court, including those filed

during the pendency of this appeal, are denied. See Fed. R. Evid. 201.

      Missud’s contentions regarding alleged corruption in the federal and state

judiciaries, fraud, and conspiracies against him, are unpersuasive.

      AFFIRMED.




                                          3                                       13-15357